Exhibit 10.1

[FORM OF] CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”) dated as of
[•], between PW Eagle, Inc., a Minnesota corporation (the “Company”), and [NAME]
(the “Executive”).

WHEREAS the Executive is a skilled and dedicated employee of the Company who has
important management responsibilities and talents that benefit the Company;

WHEREAS the Board of Directors of the Company (the “Board”) considers it
essential to the best interests of the Company and its shareholders to assure
that the Company and its subsidiaries will have the continued dedication of the
Executive, notwithstanding the possibility, threat or occurrence of a Change in
Control (as defined below); and

WHEREAS the Board believes that it is imperative to diminish the distraction of
the Executive by virtue of the uncertainties and risks created by the
circumstances surrounding a Change in Control and to ensure the Executive’s full
attention to the Company and its subsidiaries during such a period of
uncertainty;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

SECTION 1. Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth below:

(a) “Accrued Rights” shall have the meaning set forth in Section 4(a)(iv).

(b) “Affiliate(s)” means, with respect to any specified Person, any other Person
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with such specified Person.

(c) “Annual Base Salary” shall mean the Executive’s annual rate of base salary
in effect immediately prior to the Termination Date.

(d) “Annual Bonus” means an annual bonus for each calendar year equal to [    ]%
of Annual Base Salary for such calendar year.

(e) “Cause” means the occurrence of any one of the following:

(i) the Executive is convicted of, or pleads guilty or nolo contendere to, (A) a
misdemeanor that involves moral turpitude or that involves misappropriation of
the assets of the Company or a Subsidiary or (B) a felony;

(ii) the Executive commits one or more acts or omissions constituting fraud or
other willful misconduct that have a materially detrimental effect on the
Company;

(iii) the Executive continually and willfully fails, for at least 14 days
following written notice from the Company, to perform substantially the
Executive’s employment duties (other than as a result of incapacity due to
physical or mental illness or after delivery by the Executive of a Notice of
Termination for Good Reason); or



--------------------------------------------------------------------------------

(iv) the Executive commits a material violation of any of the Company’s material
policies (including the Company’s Code of Business Conduct and Ethics, as in
effect from time to time) that is materially detrimental to the best interests
of the Company.

(f) “Change in Control” means

(i) individuals who, as of the date of this Agreement, were members of the Board
(the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date of this Agreement whose appointment or election,
or nomination for election, by the Company’s shareholders was approved by a vote
of at least a majority of the Incumbent Directors shall be considered as though
such individual were an Incumbent Director, but excluding, for purposes of this
proviso, any such individual whose assumption of office after the date of this
Agreement occurs as a result of an actual or threatened proxy contest with
respect to election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a “person” (as such term
is used in Section 13(d) of the Exchange Act) (each, a “Person”) other than the
Board;

(ii) the consummation of (A) a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving the Company (each of the
events referred to in this clause (A) being hereinafter referred to as a
“Reorganization”) or (B) a sale or other disposition of all or substantially all
the assets of the Company (a “Sale”), unless, immediately following such
Reorganization or Sale, (1) all or substantially all the individuals and
entities who were the “beneficial owners” (as such term is defined in Rule 13d-3
under the Exchange Act (or a successor rule thereto)) of shares of the Company’s
common stock or other securities eligible to vote for the election of the Board
outstanding immediately prior to the consummation of such Reorganization or Sale
(such securities, the “Company Voting Securities”) beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities of the corporation or other entity resulting from such
Reorganization or Sale (including a corporation or other entity that, as a
result of such transaction, owns the Company or all or substantially all the
Company’s assets either directly or through one or more subsidiaries) (the
“Continuing Entity”) in substantially the same proportions as their ownership,
immediately prior to the consummation of such Reorganization or Sale, of the
outstanding Company Voting Securities (excluding any outstanding voting
securities of the Continuing Entity that such beneficial owners hold immediately
following the consummation of the Reorganization or Sale as a result of their
ownership prior to such consummation of voting securities of any corporation or
other entity involved in or forming part of such Reorganization or Sale other
than the Company or a Subsidiary), (2) no Person (excluding any employee benefit
plan (or related trust) sponsored or maintained by the Continuing Entity or any
corporation or other entity controlled by the Continuing Entity) beneficially
owns, directly or indirectly, 50% or more of the combined voting power of the
then outstanding voting securities of the Continuing Entity and (3) at least a
majority of the members of the board of directors or other governing body of the
Continuing Entity were Incumbent Directors at the time of the execution of the
definitive agreement providing for such Reorganization or Sale or, in the
absence of such an agreement, at the time at which approval of the Board was
obtained for such Reorganization or Sale;

 

2



--------------------------------------------------------------------------------

(iii) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company; or

(iv) any Person, corporation or other entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) becomes the beneficial owner,
directly or indirectly, of securities of the Company representing 50% or more of
the combined voting power of the Company Voting Securities; provided, however,
that for purposes of this subparagraph (iv), the following acquisitions shall
not constitute a Change in Control: (A) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, (B) any acquisition by an underwriter temporarily holding such
Company Voting Securities pursuant to an offering of such securities or (C) any
acquisition pursuant to a Reorganization or Sale that does not constitute a
Change in Control for purposes of Section 1(f)(ii).

(g) “Change in Control Date” means the date on which a Change in Control occurs
(if any).

(h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.

(i) “Disability” shall have the meaning set forth in Section 4(b)(ii).

(j) “Effective Date” shall have the meaning set forth in Section 2.

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor statute thereto.

(l) “Good Reason” means, without the Executive’s express written consent, the
occurrence of any one or more of the following:

(i) any material reduction in the authority, duties, titles or responsibilities
held by the Executive immediately prior to the Change in Control Date or any
assignment to the Executive of duties or responsibilities that are inconsistent
with the Executive’s status, offices, titles and reporting relationships as in
effect immediately prior to the Change in Control Date, but excluding for this
purpose a reduction or assignment that is remedied by the Company within 30
business days after receipt of notice thereof given by the Executive;

(ii) any reduction in the annual base salary, annual bonus, annual incentive
opportunity, long term incentive opportunity or other compensation or benefits
of the Executive as in effect immediately prior to the Change in Control Date,
other than a reduction that is remedied by the Company within 30 business days
after receipt of notice thereof given by the Executive;

 

3



--------------------------------------------------------------------------------

(iii) any change of the Executive’s principal place of employment to a location
more than 50 miles from the Executive’s principal place of employment
immediately prior to the Change in Control Date (other than a change that is
remedied within 30 business days after receipt of notice thereof given by the
Executive);

(iv) any failure of the Company to pay the Executive any compensation when due
(other than a failure that is remedied within 30 business days after receipt of
written notice thereof given by the Executive);

(v) delivery by the Company or any Subsidiary of a written notice to the
Executive of the intent to terminate the Executive’s employment for any reason,
other than Cause or Disability, in each case in accordance with this Agreement,
regardless of whether such termination is intended to become effective during or
after the Protection Period; or

(vi) any failure by the Company to comply with and satisfy the requirements of
Section 9(c) (other than a failure that is remedied within 30 business days
after receipt of written notice thereof given by the Executive).

The Executive’s right to terminate employment for Good Reason shall not be
affected by the Executive’s incapacity due to physical or mental illness. A
termination of employment by the Executive for Good Reason for purposes of this
Agreement shall be effectuated by giving the Company written notice (“Notice of
Termination for Good Reason”) of the termination setting forth in reasonable
detail the specific conduct of the Company that constitutes Good Reason and the
specific provisions of this Agreement on which the Executive relied. Unless the
parties agree otherwise, a termination of employment by the Executive for Good
Reason shall be effective on the 30th day following the date when the Notice of
Termination for Good Reason is given, unless the Company elects to treat such
termination as effective as of an earlier date; provided, however, that so long
as an event that constitutes Good Reason occurs during the Protection Period,
for purposes of the payments, benefits and other entitlements set forth herein,
the termination of the Executive’s employment pursuant thereto shall be deemed
to occur during the Protection Period. If the Executive continues to provide
services to the Company after one of the events giving rise to Good Reason has
occurred, the Executive shall not be deemed to have consented to such event or
to have waived the Executive’s right to terminate his or her employment for Good
Reason in connection with such event. In all cases, the Executive shall give the
Company five days written notice after the occurrence of any event that
constitutes Good Reason.

(m) “Notice of Termination for Good Reason” shall have the meaning set forth in
Section 1(l).

(n) “Payment” means any payment, benefit or distribution (or combination
thereof) by the Company, any of its Affiliates or any trust established by the
Company or its Affiliates, to or for the benefit of the Executive, whether paid,
payable, distributed, distributable or provided pursuant to this Agreement or
otherwise.

(o) “Person” means a “person” (as such term is used in Section 13(d) of the
Exchange Act.

 

4



--------------------------------------------------------------------------------

(p) “Protection Period” means the period commencing on the Change in Control
Date and ending on the first anniversary thereof.

(q) “Qualifying Termination” means any termination of the Executive’s employment
(i) by the Company, other than for Cause, death or Disability, that is effective
(or with respect to which the Executive is given written notice) during the
Protection Period or (ii) by the Executive for Good Reason during the Protection
Period.

(r) “Section 409A Tax” shall have the meaning set forth in Section 5.

(s) “Subsidiary” means any entity in which the Company, directly or indirectly,
possesses 50% or more of the total combined voting power of all classes of its
stock.

(t) “Successor” shall have the meaning set forth in Section 9(c).

(u) “Termination Date” means the date (if any) on which the termination of the
Executive’s employment, in accordance with the terms of this Agreement, is
effective.

SECTION 2. Effectiveness and Term. This Agreement shall become effective as of
the date hereof (the “Effective Date”) and shall remain in effect until the
second anniversary of the Effective Date. Notwithstanding the foregoing, in the
event of a Change in Control during the term of this Agreement, this Agreement
shall not thereafter terminate, and the term hereof shall be extended, until the
Company and its Subsidiaries have performed all their obligations hereunder with
no future performance being possible; provided, however, that this Agreement
shall only be effective with respect to the first Change in Control that occurs
during the term of this Agreement.

SECTION 3. Impact of a Change in Control. (a) Effective as of any Change in
Control Date during the term of this Agreement, notwithstanding any provision to
the contrary in any of the Company’s equity-based, equity-related or other
long-term incentive compensation plans, practices, policies and programs
(including the Company’s 1997 Stock Option Plan) or any award agreements
thereunder, (a) all outstanding stock options, stock appreciation rights,
restricted shares and similar rights and awards then held by the Executive that
are unexercisable or otherwise unvested shall automatically become fully vested
and immediately exercisable, as the case may be, (b) all outstanding
equity-based, equity-related and other long-term incentive awards then held by
the Executive that are subject to performance-based vesting criteria shall
automatically become fully vested and earned at a deemed performance level equal
to the maximum performance level with respect to such awards and (c) all other
outstanding equity-based, equity-related and long-term incentive awards, to the
extent not covered by the foregoing clause (a) or (b), then held by the
Executive that are unvested or subject to restrictions or forfeiture shall
automatically become fully vested and all restrictions and forfeiture provisions
related thereto shall lapse.

(b) Promptly after the occurrence of a Change of Control of the type described
in Section 1(f)(ii), the Company shall pay to the Executive a transaction bonus
equal to the amount of the Executive’s Annual Bonus for the year ended
December 31, 2006.

 

5



--------------------------------------------------------------------------------

SECTION 4. Termination of Employment. (a) Qualifying Termination. Subject to
Section 4(a)(v), in the event of a Qualifying Termination, the Executive shall
be entitled to the following payments and benefits:

(i) Severance Pay. The Company shall pay the Executive an amount equal to
[MULTIPLE] (the “Multiple”) times the sum of (A) the Executive’s Annual Base
Salary (without regard to any reduction giving rise to Good Reason) and (B) the
Executive’s Annual Bonus, in a lump-sum payment payable on the tenth business
day after the date the release described in Section 4(a)(v) becomes effective
and irrevocable (the “Release Effective Date”); provided, however, that such
amount shall be paid in lieu of, and the Executive hereby waives the right to
receive, any other cash severance payment relating to salary or bonus
continuation the Executive is otherwise eligible to receive upon termination of
employment under any severance plan, practice, policy or program of the Company
or any Subsidiary or under any agreement between the Company and the Executive.

(ii) Prorated Annual Bonus. The Company shall pay the Executive an amount equal
to the product of (A) the Executive’s target annual bonus for the year in which
the Termination Date occurs (assuming all individual and business criteria are
met at target levels) and (B) a fraction, the numerator of which is the number
of days in the current fiscal year through the Termination Date, and the
denominator of which is 365, in a lump-sum payment on the tenth business day
after the Release Effective Date.

(iii) Continued Welfare Benefits. The Company shall continue to provide for a
number of years equal to the Multiple health, welfare and fringe benefits to the
Executive and the Executive’s spouse and dependents (in each case, provided in
an applicable plan) at least equal to the levels of benefits provided by the
Company and its Subsidiaries immediately prior to the Change in Control Date.
Nothing in this Section 4(a)(iii) shall operate to reduce, or be construed as
reducing, the Executive’s group health plan continuation rights under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, in any
manner.

(iv) Accrued Rights. The Executive shall be entitled to (A) payments of any
unpaid annual base salary or other amount earned or accrued through the
Termination Date and for reimbursement of any unreimbursed business expenses
incurred through the Termination Date, (B) the full amount of Executive’s annual
bonus for the fiscal year immediately prior to the fiscal year in which the
Termination Date occurs in the event that the annual bonus for such prior fiscal
year has not been paid to the Executive by the Termination Date, (C) any
payments or benefits explicitly set forth in any other agreements, benefit
plans, practices, policies and programs in which the Executive participates and
(D) any other rights the Executive may have to welfare or fringe benefits (other
than severance benefits) under any other agreement or arrangement between the
Executive and the Company or any Subsidiary (the rights to such payments, the
“Accrued Rights”).

(v) Release of Claims. Notwithstanding any provision of this Agreement to the
contrary, the Company shall not be obligated to make any payments or provide any
benefits described in this Section 4, other than payments or benefits in respect
of the Accrued Rights, unless and until such time as the Executive has executed
and delivered a Separation Agreement and Release substantially in the form of
Exhibit A hereto and such release has become effective and irrevocable in
accordance with its terms.

 

6



--------------------------------------------------------------------------------

(b) Non-Qualifying Termination. (i) In the event of any termination of
Executive’s employment other than a Qualifying Termination (including a
termination of employment as a result of death or Disability), the Executive
shall not be entitled to any additional payments or benefits from the Company
under this Section 4, other than payments or benefits with respect to the
Accrued Rights.

(ii) For purposes of this Agreement, the Executive shall be deemed to have a
“Disability” in the event of the Executive’s absence for a period of either
(a) 90 consecutive days in any consecutive 12 month period or (b) 120 days in
any consecutive 12 month period as a result of incapacity due to a physical or
mental condition, illness or injury as determined by a physician selected by the
Company and acceptable to the Executive or the Executive’s legal representative
(such acceptance not to be unreasonably withheld) after such physician has
completed an examination of the Executive. The Executive agrees to make himself
available for such examination upon the reasonable request of the Company, and
the Company shall be responsible for the cost of such examination.

SECTION 5. Section 409A. It is the intention of the Company and the Executive
that the provisions of this Agreement comply with Section 409A of the Code, and
all provisions of this Agreement shall be construed and interpreted in a manner
consistent with Section 409A of the Code. To the extent necessary to avoid
imposition of any additional tax or interest penalties under Section 409A (such
tax and interest penalties, a “Section 409A Tax”), notwithstanding the timing of
payment provided in any other Section of this Agreement, the timing of any
payment, distribution or benefit pursuant to this Agreement shall be subject to
a six-month delay in a manner consistent with Section 409A(a)(2)(B)(i) of the
Code, provided that (a) the Executive shall be credited with interest in respect
of such payment, distribution or benefit during such six-month period at the
rate set forth in Section 11 and (b) if the Executive dies during such six-month
period, any such delayed payments shall not be further delayed, and shall be
immediately payable to the Executive’s devisee, legatee or other designee or,
should there be no such designee, to the Executive’s estate in accordance with
the applicable provisions of this Agreement. From and after the Effective Date
and for the remainder of the term of this Agreement, (i) the Company shall
administer and operate this Agreement in compliance with Section 409A of the
Code and any rules, regulations or other guidance promulgated thereunder as in
effect from time to time and (ii) in the event that the Company determines that
any provision of this Agreement or any such plan or arrangement does not comply
with Section 409A of the Code or any such rules, regulations or guidance and
that the Executive may become subject to a Section 409A Tax, the Company and the
Executive shall negotiate in good faith to amend or modify such provision to
avoid the application of such Section 409A Tax, provided that such amendment or
modification shall not (and the Executive shall not be obligated to consent to
any such amendment or modification that would) reduce the economic value to the
Executive of such provision.

SECTION 6. No Mitigation or Offset; Enforcement of this Agreement. (a) In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and, except as otherwise expressly
provided for in this Agreement, such amounts shall not be reduced whether or not
the Executive obtains other employment.

 

7



--------------------------------------------------------------------------------

(b) In any dispute over the provisions of this Agreement, the prevailing party
shall be entitled to reimbursement of all of its actual attorneys fees and
expenses incurred in connection therewith.

SECTION 7. Non-Exclusivity of Rights. Except as specifically provided in
Section 4(a)(i), nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any plan, practice, policy or
program provided by the Company or a Subsidiary for which the Executive may
qualify, nor shall anything in this Agreement or the accompanying Separation
Agreement and Release limit or otherwise affect any rights the Executive may
have under any contract or agreement with the Company or a Subsidiary. Vested
benefits and other amounts that the Executive is otherwise entitled to receive
under any incentive compensation (including any equity award agreement),
deferred compensation, retirement, pension or other plan, practice, policy or
program of, or any contract or agreement with, the Company or a Subsidiary shall
be payable in accordance with the terms of each such plan, practice, policy,
program, contract or agreement, as the case may be, except as explicitly
modified by this Agreement.

SECTION 8. Withholding. The Company may deduct and withhold from any amounts
payable under this Agreement such Federal, state, local, foreign or other taxes
as are required to be withheld pursuant to any applicable law or regulation.

SECTION 9. Assignment. (a) This Agreement is personal to the Executive and,
without the prior written consent of the Company, shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution, and
any assignment in violation of this Agreement shall be void.

(b) This Agreement and all rights of the Executive hereunder shall inure to the
benefit of, and be enforceable by, the Executive’s personal or legal
representatives, executors, administrators, heirs, distributees, devisees,
legatees and permitted successor or assigns. If the Executive should die while
any amounts are still payable to him or her hereunder, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the Executive’s devisee, legatee or other permitted designee or,
should there be no such designee, to the Executive’s estate.

(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company (a “Successor”) to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
have been required to perform it if no such succession had taken place. As used
in this Agreement, (i) the term “Company” shall mean the Company as hereinbefore
defined and any Successor and any permitted assignee to which this Agreement is
assigned and (ii) the term “Board” shall mean the Board as hereinbefore defined
and the board of directors or equivalent governing body of any Successor and any
permitted assignee to which this Agreement is assigned.

 

8



--------------------------------------------------------------------------------

SECTION 10. Dispute Resolution. (a) Except as otherwise specifically provided
herein, the Executive and the Company each hereby irrevocably submit to the
exclusive jurisdiction of any federal or state court located within the State of
Oregon over any dispute arising out of or relating to this Agreement.

(b) The agreement of the parties to the forum described in Section 10 is
independent of the law that may be applied in any suit, action or proceeding and
the parties agree to such forum even if such forum may under applicable law
choose to apply non-forum law. The parties hereby waive, to the fullest extent
permitted by applicable law, any objection that they now or hereafter have to
personal jurisdiction or to the laying of venue of any such suit, action or
proceeding brought in an applicable court described in Section 10, and the
parties agree that they shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court. The
parties agree that, to the fullest extent permitted by applicable law, a final
and non-appealable judgment in any suit, action or proceeding brought in any
applicable court described in Section 10 shall be conclusive and binding upon
the parties and may be enforced in any other jurisdiction.

(c) The parties hereto irrevocably consent to the service of any and all process
in any suit, action or proceeding arising out of or relating to this Agreement
by the mailing of copies of such process to such party at such party’s address
specified in Section 17.

(d) Each party hereto hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding arising out of or relating to this Agreement. Each party
hereto (i) certifies that no representative, agent or attorney of any other
party has represented, expressly or otherwise, that such party would not, in the
event of any suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other parties hereto have been induced to
enter into this Agreement by, among other things, the mutual waiver and
certifications in this Section 10(d).

SECTION 11. Default in Payment. Any payment not made within ten business days
after it is due in accordance with this Agreement shall thereafter bear
interest, compounded annually, at the prime rate in effect from time to time at
Citibank, N.A., or any successor thereto.

SECTION 12. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN THE
STATE OF OREGON, AND THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE
OF THIS AGREEMENT IN ALL RESPECTS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
OREGON WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.

SECTION 13. Amendment; No Waiver. No provision of this Agreement may be amended,
modified, waived or discharged except by a written document signed by the
Executive and a duly authorized officer of the Company. The failure of a party
to insist upon strict adherence to any term of this Agreement on any occasion
shall not be considered a waiver of such party’s rights or deprive such party of
the right thereafter to insist upon strict adherence to that term or any other
term of this Agreement. No failure or delay by either party in

 

9



--------------------------------------------------------------------------------

exercising any right or power hereunder will operate as a waiver thereof, nor
will any single or partial exercise of any such right or power, or any
abandonment of any steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party, which are
not set forth expressly in this Agreement.

SECTION 14. Severability. If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by any applicable law or public policy,
all other conditions and provisions of this Agreement shall nonetheless remain
in full force and effect so long as the economic and legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon any such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

SECTION 15. Entire Agreement. This Agreement sets forth the entire agreement of
the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto, and any prior agreement
of the parties hereto in respect of the subject matter contained herein is
hereby terminated and canceled. None of the parties shall be liable or bound to
any other party in any manner by any representations and warranties or covenants
relating to such subject matter except as specifically set forth herein.

SECTION 16. Survival. The rights and obligations of the parties under the
provisions of this Agreement, including Sections 4, 5, 6, 9, 10 and 11, shall
survive and remain binding and enforceable, notwithstanding the expiration of
the Protection Period or the term of this Agreement, the termination of the
Executive’s employment with the Company for any reason or any settlement of the
financial rights and obligations arising from the Executive’s employment
hereunder, to the extent necessary to preserve the intended benefits of such
provisions.

SECTION 17. Notices. All notices or other communications required or permitted
by this Agreement will be made in writing and all such notices or communications
will be deemed to have been duly given when delivered or (unless otherwise
specified) mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:

 

  If to the Company:      PW Eagle, Inc.        1550 Valley River Drive       
Eugene, Oregon 9740        Attention:    Chair, Compensation Committee

 

10



--------------------------------------------------------------------------------

          with a copy to:      Fredrikson & Byron, PA        200 South Sixth
Street, Suite 4000        Minneapolis, Minnesota 55402        Attention: David
C. Grorud and K. Lisa Holter   If to the Executive:      At the address for the
Executive most recently on file with the Company

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

SECTION 18. Headings and References. The headings of this Agreement are inserted
for convenience only and neither constitute a part of this Agreement nor affect
in any way the meaning or interpretation of this Agreement. When a reference in
this Agreement is made to a Section, such reference shall be to a Section of
this Agreement unless otherwise indicated.

SECTION 19. Counterparts. This Agreement may be executed in one or more
counterparts (including via facsimile), each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument.

SECTION 20. Interpretation. For purposes of this Agreement, the words “include”
and “including”, and variations thereof, shall not be deemed to be terms of
limitation but rather shall be deemed to be followed by the words “without
limitation”. The term “or” is not exclusive. The word “extent” in the phrase “to
the extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if”.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first written above.

 

PW EAGLE, INC. by  

 

Name:   Title:   [EXECUTIVE],

 

Name:   Title:  

 

12



--------------------------------------------------------------------------------

EXHIBIT A

SEPARATION AGREEMENT AND RELEASE

I. Release. For good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the undersigned, with the intention of binding
himself/herself, his/her heirs, executors, administrators and assigns, does
hereby release and forever discharge PW Eagle, Inc., a Minnesota corporation
(the “Company”), and its present and former subsidiaries and affiliates,
together with their present and former officers, directors, executives, agents,
employees, successors, predecessors and assigns (collectively, the “Released
Parties”), from any and all claims, actions, causes of action, demands, rights,
damages, debts, accounts, suits, expenses, attorneys’ fees and liabilities of
whatever kind or nature in law, equity, or otherwise, whether now known or
unknown (collectively, the “Claims”), which the undersigned now has, owns or
holds, or has at any time heretofore had, owned or held against any Released
Party, arising out of or in any way connected with the undersigned’s employment
relationship with the Company, its subsidiaries, predecessors or affiliated
entities, or the termination thereof, under any Federal, state or local statute,
rule, or regulation, or principle of common, tort or contract law, including but
not limited to, the Fair Labor Standards Act of 1938, as amended, 29 U.S.C.
§§ 201 et seq., the Family and Medical Leave Act of 1993, as amended (the
“FMLA”), 29 U.S.C. §§ 2601 et seq., Title VII of the Civil Rights Act of 1964,
as amended, 42 U.S.C. §§ 2000e et seq., the Age Discrimination in Employment Act
of 1967, as amended, 29 U.S.C. §§ 621 et seq., the Americans with Disabilities
Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq., the Worker Adjustment and
Retraining Notification Act of 1988, as amended, 29 U.S.C. §§ 2101 et seq., the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001
et seq., and any other equivalent or similar Federal, state, or local statute;
provided, however, that nothing herein shall release the Company of its
obligations under that certain Change in Control Severance Agreement between the
undersigned and the Company (including the Accrued Rights (as defined therein))
or affect any right to indemnification that the undersigned may have under state
law and/or the Company’s articles of incorporation or by-laws for service as an
officer or director of the Company or any subsidiary or joint venture of the
Company or affect any related rights to coverage under any applicable insurance
policy. The undersigned understands that, as a result of executing this
Separation Agreement and Release, he/she will not have the right to assert that
the Company or any other Released Party unlawfully terminated his/her employment
or violated any of his/her rights in connection with his/her employment or
otherwise.

The undersigned affirms that he/she has not filed, caused to be filed, or
presently is a party to any Claim, complaint or action against any Release Party
in any forum or form and that he/she knows of no facts which may lead to any
Claim, complaint or action being filed against any Release Party in any forum by
the undersigned or by any agency, group, etc. The undersigned further affirms
that he/she has been paid and/or has received all leave (paid or unpaid),
compensation, wages, bonuses, commissions, and/or benefits to which he/she may
be entitled and that no other leave (paid or unpaid),



--------------------------------------------------------------------------------

compensation, wages, bonuses, commissions and/or benefits are due to him/her
from the Company and its subsidiaries, except as specifically provided in this
Separation Agreement and Release. The undersigned furthermore affirms that
he/she has no known workplace injuries or occupational diseases and has been
provided and/or has not been denied any leave requested under the FMLA. If any
agency or court assumes jurisdiction of any such Claim, complaint or action
against any Released Party on behalf of the undersigned, the undersigned will
request such agency or court to withdraw the matter.

The undersigned further declares and represents that he/she has carefully read
and fully understands the terms of this Separation Agreement and Release and
that he/she has been advised and had the opportunity to seek the advice and
assistance of counsel with regard to this Separation Agreement and Release, that
he/she may take up to and including 21 days from receipt of this Separation
Agreement and Release, to consider whether to sign this Separation Agreement and
Release, that he/she may revoke this Separation Agreement and Release within
seven calendar days after signing it by delivering to the Company written
notification of revocation, and that he/she knowingly and voluntarily, of
his/her own free will, without any duress, being fully informed and after due
deliberate action, accepts the terms of and signs the same as his own free act.

II. Protected Rights. The Company and the undersigned agree that nothing in this
Separation Agreement and Release is intended to or shall be construed to affect,
limit or otherwise interfere with any non-waivable right of the undersigned
under any Federal, state or local law, including the right to file a charge or
participate in an investigation or proceeding conducted by the Equal Employment
Opportunity Commission (“EEOC”) or to exercise any other right that cannot be
waived under applicable law. The undersigned is releasing, however, his/her
right to any monetary recovery or relief should the EEOC or any other agency
pursue Claims on his/her behalf. Further, should the EEOC or any other agency
obtain monetary relief on his/her behalf, the undersigned assigns to the Company
all rights to such relief.

III. Nonsolicitation/Non-Interference with Business Relationships. The
undersigned further agrees that during the one-year period commencing on the
date of his/her termination of employment with the Company or its subsidiaries,
he/she will not, directly or indirectly, (i) solicit or recruit any person who
is at such time, or who at any time during the six-month period prior to such
solicitation or recruitment had been, an employee of, or exclusive consultant
then under contract with, the Company or its subsidiaries, without the Company’s
prior written consent; (ii) solicit or encourage any employee of the Company or
its subsidiaries to leave the employment of the Company or its subsidiaries;
(iii) intentionally interfere with the relationship of the Company or any of its
subsidiaries with any employee of, or exclusive consultant then under contract
with, the Company or any such subsidiary; or (iv) intentionally interfere with,
disrupt or attempt to disrupt any past, present or prospective relationship,
contractual or otherwise, between the Company or any of its subsidiaries, on the
one hand, and any of their respective customers or suppliers, on the other hand.

IV. Equitable Remedies. The undersigned acknowledges that a violation by the
undersigned of any of the covenants contained in Section III may cause

 

2



--------------------------------------------------------------------------------

irreparable damage to the Company and its subsidiaries in an amount that would
be material but not readily ascertainable, and that any remedy at law (including
the payment of damages) would be inadequate. Accordingly, the undersigned agrees
that, notwithstanding any provision of this Separation Agreement and Release to
the contrary, the Company may be entitled (without the necessity of showing
economic loss or other actual damage) to injunctive relief (including temporary
restraining orders, preliminary injunctions and/or permanent injunctions) in any
court of competent jurisdiction for any actual or threatened breach of any of
the covenants set forth in Section III in addition to any other legal or
equitable remedies it may have.

V. Third-Party Litigation. The undersigned agrees to be available to the Company
and its affiliates on a reasonable basis in connection with any pending or
threatened claims, charges or litigation in which the Company or any of its
affiliates is now or may become involved, or any other claims or demands made
against or upon the Company or any of its affiliates, regardless of whether or
not the undersigned is a named defendant in any particular case.

VI. Return of Property. The undersigned shall return to the Company on or before
[10 DAYS AFTER TERMINATION DATE], all property of the Company in the
undersigned’s possession or subject to the undersigned’s control, including
without limitation any laptop computers, keys, credit cards, cellular telephones
and files. The undersigned shall not alter any of the Company’s records or
computer files in any way after [TERMINATION DATE].

VII. Confidential Information. The undersigned agrees to hold confidential, and
not to disclose to any person, firm, corporation, partnership or agency, any
trade secret or Confidential Information (as defined below) gained in the course
of the undersigned’s employment with the Company concerning the Company or any
of its affiliates, except if such disclosure is required by law or legal
process. “Confidential Information” shall include, without limitation,
information concerning financial affairs, business plans or strategies, product
pricing information, operating policies and procedures, vendor information and
proprietary statistics or reports. The undersigned agrees not to remove any
Confidential Information from the Company, not to request that others do so on
the undersigned’s behalf and to return any Confidential Information currently in
the undersigned’s possession to the Company.

VIII. Severability. If any term or provision of this Separation Agreement and
Release is invalid, illegal or incapable of being enforced by any applicable law
or public policy, all other conditions and provisions of this Separation
Agreement and Release shall nonetheless remain in full force and effect so long
as the economic and legal substance of the transactions contemplated by this
Separation Agreement and Release is not affected in any manner materially
adverse to any party.

IX. GOVERNING LAW. THIS SEPARATION AGREEMENT AND RELEASE SHALL BE DEEMED TO BE
MADE IN THE STATE OF OREGON, AND THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT IN ALL RESPECTS SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF OREGON WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.

 

3



--------------------------------------------------------------------------------

Effective on the eighth calendar day following the date set forth below.

 

PW EAGLE, INC., by  

 

Name:   Title:  

EMPLOYEE,

 

[NAME]   Date Signed:  

 

 

4